—Yesawich Jr., J.
Appeal from an order of the Supreme Court (Connor, J.), entered March 31, 1999 in Greene County, which denied a motion by Davis & Davis, P. C. for reconsideration of a prior order denying its motion to be relieved as counsel for defendant.
In this breach of contract action, Davis & Davis, P. C. filed an application to withdraw as counsel for defendant because of alleged nonpayment of counsel fees and certain credibility issues which assertedly hindered the firm’s effective representation of her interests. Concluding that Davis failed to demonstrate good and sufficient cause to withdraw from the case, Supreme Court denied the motion. Davis failed to appeal from that order but subsequently moved for “reargument and/or renewal” claiming, inter alia, that defendant had discharged the firm after the original motion was filed. Supreme Court denied the motion without addressing the issue of counsel’s discharge and Davis now appeals.
For the reasons articulated in Kraus v Botti (267 AD2d 564 [decided herewith]), plaintiffs companion appeal, we find the instant appeal to be from the denial of a motion for renewal, that continued representation of plaintiff by Davis would be *564inappropriate and that the denial of the law firm’s motion to be relieved as counsel would be improvident.
Mikoll, J. P., Mercure, Peters and Mugglin, JJ., concur. Ordered that the order is reversed, on the law and the facts, with costs, motion for renewal granted and, upon renewal, motion to withdraw as counsel granted.